Sedgwick, J.,
dissenting.
Some of the facts disclosed by the record are stated in the majority opinion. The record also discloses that when the deceased ivas charged with forgery he obtained some strychnine at a drug store, stating that he intended to send it to his parents, at another town, to be used by them in killing rats. Afterwards he was arrested and confined in jail. There is no evidence that he sent the strychnine to his parents or that he ever intended to. While the other prisoners ivere at the dinner table, the deceased passed by the latrine, stopping for an instant, and then went to the dinner table. He was immediately seized with convulsions, as described in the opinion, and in a few moments died. It is shown that a member of his family had been afflicted with epilepsy, and that some of the symptoms which he manifested were also common to epilepsy, but not all of them. He had never been afflicted with epilepsy, and had made no complaint of being ill while in the jail, and had remarked to some of the prisoners, with confidence, that he would never go to the penitentiary. The expert evidence in the record shows that epilepsy is seldom fatal, especiaily in the first attack. The expert witness called by the plaintiff testified that he had never known of such an instance. It is not necessary to repeat the circumstances recited in the majority opinion, and perhaps unnecessary to mention other circumstances which appear to strengthen the evidence of suicide. If the question of poisoning were involved in a criminal prosecution for felony, this evidence would be regarded as establishing the use of poison beyond a reasonable doubt. This is a civil action, and the jury were required to find their verdict from the preponderance of *688the evidence. I think it is clear that the jury has disregarded the evidence, and that the judgment ought to be reversed.
We ought not to establish precedents that lead the trial courts and juries to understand that suicide by poisoning cannot be proved in this state, and so deprive these fraternal societies of a defense to which they are justly and lawfully entitled.